 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.By discriminating in regard to the hire and tenure of employment of VivianHampton,thereby discouraging membership in the above-named Union,the Respond-ent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (3) of the Act.3.By the foregoing conduct,the Respondent has interfered with,restrained, andcoerced employees in the exercise of their statutory rights within the meaning ofSection 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Ewell Engineering&Contracting Co., .Inc.andClaude LaverneO'Neal and James C. JamesonEwell Prestressed Concrete Co., Ewell Concrete Pipe Co.andTravis Jolley,JohnC. Jolley, Jr.,and George W. Dyess.Cases'Nos. 10-CA-1641-1, 10-CA-1739, 1N-CA-1736-1, M -CA-173649,and 12-CA-1736-3.November 21, 1961DECISION AND ORDEROn June 14, 1961, Trial Examiner Henry S. Sahm issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Re-port attached hereto.The Trial Examiner also found that the Re-spondent had not engaged in other unfair labor practices alleged inthe complaint and recommended that such allegations be dismissed.Thereafter, the General Counsel and the Respondent filed exceptionsto the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the TrialExaminer madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendations ofthe TrialExaminer,with the following additionsand modifications.1.The complaint alleged,inter alia,that the Respondent, by reasonof threats made to employees by Foreman Jim Edwards, had violatedSection 8(a) (1) of the Act.The Trial Examiner found that theGeneral Counsel had failed to establish by a preponderance of theevidence that Edwards is a supervisor within the meaning of theAct, and, accordingly,recommendedthat these allegations be dis-missed.TheGeneral Counsel excepts, contendingthat thepreponder-134 NLRB No. 56. EWELL ENGINEERING & CONTRACTING CO., INC.541ante of the evidence clearly establishes that Edwards is a supervisorwithin the meaning of the Act.We find merit in the General Coun-sel's exception.The record testimony shows that Edwards effectively recommendsdischarges,disciplines employees, and makes work assignments.Thus, Superintendent Page testified that when Edwards told himthat he wanted to get rid of a man, his reaction was, "Well, if I havegot a bunch of men out there working with Jim and they don't suithim, they don't suit me either."Page further testified that whenEdwards told him that he did not want a man any more, that manwould be discharged.Page also testified that Edwards has authorityto transfer the men in his crew from job to job and to discipline em-ployees, taking whatever action was necessary to reprimand or correctthem. In addition to the foregoing indicia of Edward's supervisoryauthority, there is uncontradicted testimony that Edwards hired em-ployees. -Thus, employees Dyess, Langley, and Basinger testified thatthey were hired by Edwards.Moreover, we note, as the Trial Ex-aminer himself found, that Dyess was discharged by Foreman Ed-wards.On the basis of the foregoing, we conclude and find thatEdwards is a supervisor within the meaning of the Act.As to the unlawful conduct alleged to have been engaged in byEdwards, employees Langley and Basinger testified without contra-diction that Edwards made threats as charged. Langley testified thatEdwards told him on two occasions that Ewell would shut down beforehe would allow a union to come in. Basinger testified that he heardEdwards state that there was no use in signing union cards, thatEwell would close down before having a union.We find that by thesethreats of its supervisor, the Respondent interfered with employees'rights guaranteed under Section 7 of the Act, and thereby violatedSection 8 (a) (1) of the Act.2.The complaint also alleged that employee George W. Dyess wasdiscriminatorily discharged.The Trial Examiner found that theGeneral Counsel failed to establish that the Respondent had knowl-edge of Dyess' union activity or that Dyess' discharge was unlawfullymotivated.We find merit in the General Counsel's exceptions to thesefindings.The record testimony clearly establishes that the Respondent wasaware of the fact that Dyess had signed a union card, and that Dyesswas active on behalf of the Union. Thus, there is the testimony ofSuperintendent Page that he had a discussion with employee TravisJolley concerning a union meeting held about the first part of Sep-tember 1960, and that Jolley, in that conversation, identified Dyess asone of a group of employees who had attended this meeting. There isalso the uncontradicted testimony of Dyess that he told Foreman Ed-wards that he had signed a union card. Employee Langley also testi- 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDfled without contradiction that, about 2 weeks after Dyess was dis-charged, Edwards told him that Dyess was terminated for braggingand boasting about the Union. In view of the foregoing, we find,contrary to the Trial Examiner, that the General Counsel did meet theburden of affirmatively proving that the Respondent had knowledgeof Dyess' union activity.The Respondent contends that Dyess was discharged because ofexcessive tardiness.Although it appears that Dyess was tardy onthree occasions, as alleged by the Respondent, we do not accept Re-spondent's claim that such tardiness was the motivating reason forDyess' discharge.We note that other employees have been equally astardy as Dyess and have been retained.Employee Scoles testifiedthat he was tardy seven or eight times, both before and after Dyess'discharge, and only on one occasion was he docked any pay.Em-,ployee Phillips testified that he was tardy three times within a monthof the hearing, and that on each occasion Superintendent Page onlyasked him to try to be punctual. Employee Basinger testified thatwithin a period of 2 weeks before Dyess' discharge he was tardy twice,and since the discharge has been tardy twice again.Only on the lastoccasion, just a few days before the hearing herein, was he repri-manded.On the basis of the foregoing, we believe that the reasongiven by the Respondent for Dyess' discharge fails adequately to ex-plain why Dyess should have been treated differently from other em-ployees who have been similarly tardy and who have been retained.In the absence of an explanation for this disparate treatment and inview of Respondent's hostility to the Union, Dyess' known union ad-herence, and particularly Foreman Edwards' (who was the one whodischarged Dyess) statement that Dyess was discharged for braggingand boasting about the Union, we are convinced that Dyess' dischargewas motivated by antiunion considerations.We therefore find thatby discharging Dyess, and thereafter refusing to reinstate him, theRespondent discriminated in regard to his hire and tenure of em-ployment, thereby discouraging membership in the Union, and inter-fering with, restraining, and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act, and by such conduct theRespondent violated Section 8(a) (3) and (1) of the Act.THE REMEDYAs we have found that the Respondent discriminatorily dischargedGeorge W. Dyess, we shall order that the Respondent offer him im-mediate and full reinstatement to his former or substantially equiva-lent position, without prejudice to his seniority or other rights andprivileges, and make him whole in accordance with the Board'sremedial policies(The Chase National Bank of the City.of New York, EWELL ENGINEERING & CONTRACTING CO., INC.543San Juan, Puerto Rico, Branch,65 NLRB827; Crossett Lwmber Com-pany, 8NLRB 440; andF. W. Woolworth Company,90 NLRB 289)for any loss of pay he may have suffered by reason of the discrimi-nation against him.However, as the Trial Examiner did not findthat George Dyess was discriminatorily discharged, in accordance withour customary practice, we shall exclude from the computation of hisbackpay the period between the issuance of the Intermediate Reportand our present Order.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Ewell Engineer-ing & Contracting Co., Inc., Ewell Prestressed Concrete Co., andEwell Concrete Pipe Co., Lakeland, Florida, its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Coercively or otherwise unlawfully interrogating employeesconcerning their membership in, or activities on behalf of, Inter-national Union of Operating Engineers, Local 925, AFL-CIO, andInternational Hod Carriers, Building and Common Laborers Union,Local 1240, AFL-CIO, or any other labor organization of its em-ployees, in a manner constituting interference, restraint, or coercionin violation of Section 8 (a) (1).(b)Threatening employees for engaging in union activities orother concerted activities.(c)Discouraging membership in International Union of Oper-ating Engineers, Local 925, AFL-CIO, and International Hod Car-riers, Building and Common Laborers Union, Local 1240, AFL-CIO,or any other labor organization of its employees, by discharging anyof its employees or by discriminating in any other manner in regardto their hire and tenure of employment or any term or condition ofemployment.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Claude Laverne O'Neal, Joseph C. Jameson, TravisJolley, John C. Jolley, Jr., and George W. Dyess immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges.(b)Make Claude Laverne O'Neal, James C. Jameson, Travis Jolley,and John C. Jolley, Jr., for any loss of pay they may have suffered by1See, e g,Industrial Fabricating Inc, et at,119NLRB162, 173. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDreasonof discrimination against them in the manner provided in thesection ofthe Intermediate Report entitled "The Remedy."(c)Make whole George W. Dyess for any loss of pay he may havesuffered by reason of the discrimination against him in the mannerprovided in the section of this Order entitled "The Remedy."(d)Post at its offices and places of business in Lakeland, Florida,copies of the notice attached hereto marked "Appendix." 2 Copies ofsaid notice, to be furnished by the Regional Director for the TwelfthRegion, shall, after being duly signed by the Respondent's representa-tive, be posted immediately upon receipt thereof, and be maintainedby it for a period of at least 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices shall not be altered, defaced, or covered byany other material.(e)Preserve and, upon request, make available to the Board or itsagents,for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay due underthe terms of this Order.(f)Notify the Regional Director for the Twelfth Region, in writ-ing, within 10 days from the date of this Order, what steps have beentaken to comply herewith.2 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we notify our employees that :WE WILL NOT discourage membership in International Union ofOperating Engineers, Local 925, AFL-CIO, and InternationalHod Carriers, Building and Common Laborers Union, Local 1240,AFL-CIO, or any other labor organization of our employees, bydischarging any of our employees or by discriminating in anyother manner in regard to their hire and tenure of employmentor any term or condition of employment.WE WILL NOT interrogate our employees concerning their unionactivities on behalf of International Union of Operating En-gineers, Local 925, AFL-CIO, and International Hod Carriers,Building and Common Laborers Union, Local 1240, AFL-CIO, orany other labor organization of our employees, or threaten themin a manner in violation of Section 8 (a) (1). EWELLENGINEERING& CONTRACTING CO., INC.545WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their rights to self-organization, toform, join, orassistInternational Union of Operating Engineers,Local 925, AFL-CIO, and International Hod Carriers, Buildingand Common Laborers Union, Local 1240, AFL-CIO, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all of such activities.WE WILL offer to Claude Laverne O'Neal, James C. Jameson,Travis Jolley, John C. Jolley, Jr., and George W. Dyess immediateand full reinstatement to their former or substantially equivalentpositions, without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered by them as a result of the discrimination againstthem.All of our employees are free to become or remain members or torefrain from becoming or remaining members of the above-namedUnions, or any other labor organization.We will not discriminateagainst any employee because of membership in or activity on behalfof any such labor organizations.EWELL ENGINEERING & CONTRACTING CO., INC.,EWELLPRESTRESSEDCONCRETE CO.,EWELL CONCRETE PIPE CO.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding brought under Section 10(b) of the National Labor Relations Act,61 Stat.136, herein called the Act, against Ewell Engineering&Contracting Co., Inc.,Ewell Prestressed Concrete Co., and Ewell Concrete Pipe Co., herein called theRespondents,upon charges filed by Claude Laverne O'Neal,James C. Jameson,TravisJolley, JohnC.Jolley, Jr., and George W. Dyess, and upon complaint and answer,was heard, pursuant to due notice,beginning on December 20, 1960,and concludingon January 4, 1961,in Lakeland,Florida, before Henry S. Sahm,the duly designatedTrial Examiner.Only the Respondent filed a brief which has been fully considered.PrefaceThe testimony concerning many of the incidents involved in this.proceeding is con-flicting and contradictory and the findings of fact made herein result from an attemptto reconcile the evidence and determine what occurred.The findings of fact arebased upon consideration of the entire record and observation of witnesses.All evi-dence on disputed points is not described so as not to burden unnecessarily this630849-62-vol. 134-^S6 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDreport.'In those few instances in which no reference is made to conflicting evidence,itissolely because the testimony was discredited, insubstantial, or immaterial.However, all has been considered and, where required, resolved.Due to the lengthof this report, it would needlessly burden the decision to detail the testimony on dis-puted points as the reasons for the conclusions have been fully stated.Commenthas not been made on all points and arguments presented by both sides but theyhave been carefully considered in arriving at this decision.Such testimony or otherevidence as is in conflict with the findings herein and on which no specific finding ismade, is not credited.In determining credibility the following has been considered,inter aliasthe de-meanor and conduct of witnesses; their candor or lack thereof; their ability to know,comprehend, and understand matters about which they have testified; whether theyhave been contradicted or otherwise impeached; and the inconsistency and inherentprobability of their testimony.There are, of course, limitations inherent in makingcredibility findings based on demeanor evidence as no means has yet been devisedwhereby words in a cold, bare record, devoid of the witnesses' demeanor while testi-fying, may be utilized to convey meanings with the same exactitude as mathematicalsymbols.' In many instances, the trier of the facts must be content, therefore, in hisdetermination as to where the truth lies, with an amalgam of bare belief and inference,as knowing the absolute truth is a divine virtue not given to mere mortals.FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTEwell Engineering & Contracting Co., Inc., of which Ewell Prestressed Con-crete Co. and Ewell Concrete Pipe Co. are subsidiary companies, are Florida corpo-rations engaged in the contracting business.They have approximately 300 employees.During the year 1960, Ewell Engineering & Contracting Co., Inc., performed servicesfor corporations ouside the State of Florida in an amount in excess of $50,000.Dur-ing the same period of time, Ewell Engineering & Contracting Co., Inc., performedbuilding and construction services in an amount in excess of $50,000 for firms withinthe State of Florida which themselves shipped outside the State of Florida goods inexcess of $50,000.During thesame12-month period, the Respondent Company anditssubsidiaries, purchased and received goods, materials, and supplies valued inexcess of $50,000 from Florida suppliers who in turn received such goods, materials,and supplies from points directly outside the State of Florida; and that during theyear 1960, it did purchase across State lines materialsin excessof $50,000.3 It isfound that Ewell Engineering & Contracting Co., Inc., and its subsidiaries, Ewell Pre-stressed Concrete Co. and Ewell Concrete Pipe Co., constitute a single employer andthat they are engaged in commerce within themeaningof Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATIONS INVOLVEDInternationalUnion of Operating Engineers,Local 925,AFL-CIO,and Inter-national Hod Carriers,Building & Common Laborers Union, Local 1240,AFL-CIO,herein called the Laborers Union, are now and have been at all times material hereinlabor organizations within the meaning of Section 2(5) of the Act.',See former Member Jenkins' statement inArrow Gas Corporation,124 NLRB 766, 771,wherein he stated:Ido not take it to be a responsibility or duty of a Trial Examiner that hespecifically refer to all the evidence in the record lest he be found to have overlookedcertain testimony.Such a requirement would foist an almost insuperable burdenupon him and would lead Inevitably to voluminous intermediate reportsWhen aTrial Examiner does not allude to particular testimony In the record, I believe thefair presumption to be that he considered it but found it wanting and unimpressive.2 To the extent any testimony is rejected it is meant to be discredited. SeeJacksonMaintenance Corporation,126 NLRB 115, 117, footnote 1, andCroscili Cartons Compdnyand DurhamDrapery Company,130 NLRB 1465, footnote 43It was stipulated that all of the employees of the three Companies involved herein areon the same payroll ; that the bookkeeping in connection with the payroll is performed bythe same persons for all Companies ; that the employees are all paid on the same day ;that all the checks are signed by the same person ; that the Ewell referred to in all threecompany titles is J. L. Ewell ; and that the supervisor, C. S. Page, of Ewell PrestressedConcrete Company, Inc, is regarded as an employee of Ewell Engineering & ContractingCompany, Inc. EWELL ENGINEERING & CONTRACTING CO., INC.547III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundSometime in July 1960, the two Unions mentioned immediately above began anorganizational campaign among Respondent's construction employees.Union mem-bership application cards, which authorized the Unions to act as bargaining agents,were distributed to the employees.Employees O'Neal, Jameson, and Travis Jolleydistributed these cards in the early part of September 1960, and solicited employeesof Respondent to sign these cards for the eventual purpose of having the Unionsrepresent the said employees in collective-bargaining negotiations with the Respond-ent.O'Neal has not worked for Respondent since 'September 15, 1960; Jamesonsince September 9; and Travis Jolley and J. C. Jolley were discharged on Novem-ber 10, 1960, allegedly for violations of company rules. In addition, one other dis-chargee, George W. Dyess, was fired on November 9, 1960, allegedly for being latefor workThe initiation of organizational activities among the employees brought about aresponsive movement by Respondent to oppose the Unions by calling a meeting onOctober 1 of all its supervisory personnel in order to instruct them as to what theycould and could not do with respect to the Unions' organizational campaign.TheGeneral Counsel asserts that during the course of the Unions' organizational cam-paign, Respondent's supervisors, Yeoman, Page, and Edwards told employees thatRespondent would discontinue its business before it would permit its employees tobecome unionized and that it committed other acts which interfered with, restrained,and coerced its employees.ContentionsThe General Counsel contends that these five employees were discharged becauseof their union activities.The Respondent's defense as to these five alleged discrim-inatees is as follows: that O'Neal was discharged because he was believed to havebeen responsible for the sabotage of company property; the Jolley brothers for vio-lation of company rules, and Dyess for arriving late to work.With respect to Jame-son, Respondent alleges that he has never been discharged but merely laid off becauseof lack of work.B. IntroductionBefore considering the specific facts in this proceeding, it might be well to discussbriefly some applicable legal principles. In determining whether a discharge is forunion activities or for cause, the problem is to ascertain the employer's motive .4It is the "true purpose" or "real motive" in hiring or firing that constitutes thetest.Some conduct may by its very nature contain the implications of therequired intent; the natural foreseeable consequences of certain action maywarrant the inference.And seeRepublic Aviation Corp. v. Labor Board, 324U.S. 793.The existence of discrimination may at times be inferred by theBoard, for "it is permissible to draw on experience in factual inquiries." 5Since direct evidence of a purpose to violate the Act is rarely obtainable, proof ofmotive usually entails the weighing of conflicting inferences.The task of weighingconflicting inferences is entrusted to the trier of the facts. "The possibility of draw-ing either of two inconsistent inferences from the evidence [does] not prevent the[trier of the facts] from drawing one of them. ." 6For the reasons hereinafter explained, it is believed the record in this case makesplain that with respect to those employees found to have been discriminatorily dis-charged, there is considerably more than a coincidental connection between their'N L R B. v Jones & Laughlin Steel Corporation,301 U S 1, 45-46,The Radio Officers'Unionof theCommercial Telegraphers Union, AFL (A H. Bull Steamship Company) vNLRB , 347 U.S17, 43-445Local 357, International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (Los Angeles-Seattle Motor Express) v. N L R.B.,365 U.S 667.6N L R B. v. Nevada Consolidated Copper Corporation,316 U S 105, 106. See alsoN.L.R B. v L Ronney & Sons Furniture Manufacturing Go,206 F 2d 730, 737, where theCourt of Appeals for the Ninth Circuit stated, "It is well settled that an employer vio-lates Section 8(a) (3) by discharging .an inefficient employee if the employer's reasonfor so doing is not the employee's inefficiency but his union affiliation or activity."Cf.N.L R B v. C & J Camp, Inc, et al d/b/a Kibler-Camp PhosphateEnterprise,216 F 2d113, 115 (CA 5), where the court held that a justifiable cause for discharge cannotshielddiscrimination in employment shown to have been unlawfully motivated. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion activities and their terminations.?Indeed, the "principal events [are]really no coincidence at all, but rather part of a deliberate effort by the [Re-spondent Company] to scotch the lawful measures of the employees before theyhad progressed too far toward fruition." 8Under these circumstances "a very con-vincing case of discharge for cause would have to be made to make unreasonablea conclusion that [the] discharge [s were] because of union [activities]." 9Aswas stated by the Court of Appeals for the Fifth Circuit 10 "whatever may bethought of the case made, if the occurrences are viewed and apprehended piecemeal,viewed and apprehended as a whole, the record fully supports the.findings:that an anti-union coup was planned . . . to eradicate the union and unionismfrom the plant . . .C. The allegedviolationsof Section8(a)(3)111.Claude L. O'NealO'Neal was employed by Respondent in June 1959 as a bulldozer operator.Hefirst became interested in the Union when he attended two meetings in Augustand September 1960, and suggested to union -officials that they organize Respond-ent's construction employees.On or about September 8, 1960, he signed an Oper-ating Engineers union card and became active in distributing union authorizationcards to Respondent's employees and soliciting them to join the Union.He suc-ceeded in obtaining approximately 18 of his fellow employees, working at variousconstruction projects of the Respondent, to sign up with the Union.At one ofthese project sites, O'Neal requested and obtained permission from Ben Cook,foreman, to solicit the men under Cook's supervision to sign union cards.On September 10 and 11, a hurricane struck the locality where the project at whichO'Neal was working was located.When he reported for work on the following day,he was advised by Respondent that weather conditions made it impossible to con-tinue the roadbuilding project on which he was employed as a bulldozer operator.O'Neal continued to report each morning to the project site in the hope that workwould resume.On the morning of September 15, while riding to the project sitein the automobile of Dillard Shelton, his foreman, Shelton told O'Neal that theRespondent "knew about mine and Jameson's [an alleged discriminatee] unionactivities, and that they were out to fire us or get rid of us some way or other; thatwe had better watch our step." 12 Some time after he arrived at the project site,7N.L.R.B. v. Condensor Corporation of America,128 F 2d 67, 75 (C A. 3).SN L R B. v. Jamestown Sterling Corp.,211 F. 2d 725, 726 (C.A 2).0Dannen Crain and Mzlh.nq Company v N L.R.B.,130 F. 2d 321, 328 (C.A 8).10 Shell Oil Company v. N L.R.B ,196 F. 2d 637, 639 (C.A. 5).11The relevant provisions of the National Labor Relations Act, as amended (61 Stat.136, 65 Stat 601, 72 Stat. 945, 29 U.S.C, Sees 151,et seq ),are as follows:RIGHTS OF EMPLOYEESSac 7. Employees shall have the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and shall also have the right to refrainfrom any or all of such activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a condition ofemployment as authorized in section 8(a) (3)UNFAIR LABOR PRACTICESSac 8 (a) It shall be an unfair labor practice for an employer-(1) to interfere with, restrain, or coerce employees in the exercise of therights guaranteed in section 7;RtM;4R(3) by discrimination in regard to hire or tenure of employment or any termor condition of employment to encourage or discourage membership in any labororganization:tsatt121t is found that Shelton had actual authority as a supervisor within the meaning ofSection 2(11) of the Act, as he had authority responsibly to direct employees under him,as well as authority effectively to recommend layoff or discharge of such employees.Moreover, Shelton was also held out as a supervisor by the Respondent and was so re-garded by the Respondent's employees and thus had authority to represent the Respondent.Furthermore, Shelton attended a company meeting called by Respondent on October 1, EWELL ENGINEERING & CONTRACTING CO., INC.549O'Neal inquired from Bobby Love, assistant superintendent, if there would be workthat day.Love told him that it would probably be 2 to 3 weeks until constructionwould recommence and that it was decided to lay him off, whereupon Love handed,O'Neal a printed slip of paper captioned "Notice of Separation" which had writtenupon it in longhand: "Layoff due to lack of work." 13Nevertheless,O'Neal continued, at various times thereafter, to return to theproject site to inquire when there might be work for him but Love told him eachformerly operated being used sometime in the early part of October by anotheroperator named Conrad Cobb.On cross-examination, O'Neal testified that when he was told repeatedly by Love,the assistant superintendent, that there was no work for him, he said to Love, "Ifmy machine went back to work and I didn't get to go to work on it, that I wouldconsider that lay-off slip as a fired slip for my union activities. .. ."Respondent's defense to its action in not recalling O'Neal to his former positionwhen the road project on which he had been employed was reactivated after the,effects of the hurricane had passed, is that they suspected O'Neal was responsiblefor the sabotage of some of their road construction equipment.Respondent alsodefends on the ground that O'Neal has a criminal record and that it is companypolicy not to hire or to retain knowingly an employee with a criminal record.14On August 24, 1960, damage in excess of $8,000 was done to 10 of Respondent'smachines, including the bulldozer O'Neal operated, by putting sugar in the gas tanks.This was confirmed by a report from a laboratory on August 31.One of Re-spondent's employees, Shelton Moore, reported to the Respondent's supervisor, AmosReady, on or about September 13, when it was common knowledge among the em-ployees that sugar had been found in the gas tanks of 10 pieces of equipment, thathe recalled having seen a sack of sugar in O'Neal's automobile around the middle ofJuly 1960.Another employee reported to Respondent that O'Neal had been boast-ing about his "moonshining" activities which was subsequently confirmed on orabout September 13, by a check of police records by Respondent which showedO'Neal had been convicted for illicitly making liquor.These circumstances, Re-spondent alleges, convinced it that O'Neal's services should be terminated, as D. S.Galloway, vice president of Respondent, suspected O'Neal was the one who hadplaced the sugar in the gas tanks of their machines.Galloway testified that thisdecision to terminate O'Neal was made around September 15.Galloway explainedthis by stating O'Neal "was laid off [originally] because of weather conditions [thehurricane on September 10] and that he was not recalled when it was learned onor about September 13 that he had a criminal record." 15Dillard Shelton,who was employed by Respondent from November 1959 toNovember 14, 1960, at which time he left voluntarily, was O'Neal's foreman 16 fromJanuary 1960 until O'Neal left Respondent's employ. Shelton testified that on orabout September 13, 1960, he had a conversation with J. B. Hampton, Respondent'sgeneral superintendent,with respect to the union activities of certain employees.Shelton's testimony continues as follows:Hampton came up on the job that day and asked me if I knew about unionactivities that was going on; told me that O'Nealand Jamesonhad beaten thebushes around on all the other jobs around, trying to get themen to sign unioncards and Mr. Hampton at that time asked me why I didn't fire O'Neal; and Itold him that O'Neal was a good man, and I didn't have any reason at thattime to fire him.He was one of the best men I had."A few days" later, Shelton testified, while driving O'Neal to the project site, he"warned O'Neal.that [Respondent] knew about his union activities, and heshould be careful, because they were looking for an excuse to fire [him]."1960,which limited attendance exclusively to supervisorsSeesupraInternationalAssociation of Machinists, Tool and Die Makers Lodge No35(Serrick Corp ) v. N L R.B ,311 II S 72, 80:N L R B v. Southern Airways Company,290 F 2d 519 (C A. 5) ;N L.R B v Cleveland Cliff Iron Company,133 F 2d 295, 301 (CA. 6)"Respondent's Exhibit No 3Printed on the "Notice of Separation" is the following:"Discharged for misconduct" but the words "for misconduct" are crossed out"O'Neal did not fill out a written application form when he was hired so there is noquestion of misrepresentationMoreover, the Respondent's application form does notask applicants for employment if they have ever been arrested or convicted15O'Neal pleaded guilty on August 1, 1955, to having in his possession distillery appa-ratus for which he was fined $500 or, in default thereof, 0 months in prison10It is found that Shelton was a supervisor for the reasons stated at footnote 12 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDShelton testified that O'Neal reported for work on September 15 and he assignedhim to moving a machine which took a few hours and then he told O'Neal he couldleave for the day.This was the last day O'Neal was paid for any work he did forRespondent.17Later that same day, Shelton testified, Love, assistant superintendent,told him "that he had gotten rid of O'Neal."Shelton also testified, that about a month later sometime in October, "afterO'Neal was fired," Hampton, superintendent, told him that another employee, bythe name of Philip Davis, "was carrying the ball now for the Union, and asked meat that time to get rid of Davis....Hampton denied that any of these variousconversations which Shelton testified to had ever occurred.ConclusionsWe have here then asituationin which Shelton testified such conversations oc-curred and Hampton denying it.Nevertheless, after observing these two witnessestestify, analyzing the record, and the inferences to be drawn therefrom, and forthe reasons explicated immediately below, the version told by Shelton is credited.Moreover, when theweaknessand improbabilitiesinherentin theassigned rea-sonsfor O'Neal's discharge are weighed against the countervailing circumstances,both of which are delineated below, it is believed that his discharge was discrim-inatorily motivated.Corroborative of this conclusion is the uncontradicted testimonyof Ben Cook, a foreman, that he had a conversation with Love, assistant superin-tendent, about September 1, regarding union activities among Respondent's em-ployees.Cook testified that Love:toldme that Mr. Hampton [superintendent] told him that the men onthe job that we were on, 301, had been participatingin unionactivities, andsaid for me to keep my eyes and ears open and try to find out who the leaderswere, and report back to him, let him know.And he said that he wouldclamp down on them.Turning now to a consideration and evaluation of the Company's defense, thereasons ascribed for O'Neal's discharge are not persuasive.The Respondent urgesthat O'Neal was discharged as they suspected it was he who sabotaged their equip-ment because he had been seen with sugar in his auto 2 months before his discharge,and he had a criminal record for "moonshining." If this were so, it was indeedgood cause for discharging O'Neal but Respondent never told O'Neal this was thereason when they terminated him on Sepetmber 15.The reason given him andwritten on the "Notice of Separation" (Respondent's Exhibit No. 3) was "laid offdue to lack of work." 18This variation of the grounds subsequently stated forO'Neal's discharge casts doubt upon the meritoriousness of the Respondent's de-fense.And the Company's inconsistent explanations for O'Neal's termination is acircumstance indicating its motivation.19It is found, therefore, that the reasonssubsequently alleged for the first time at the hearing for discharging O'Neal werespurious and a pretext to screen Respondent's discriminatory motivation.Then, too,"if employees are discharged partly because of their participation in a campaign toestablish a union and partly because of some neglect or delinquency, thereisnone-theless a violation of the Act." 20Motivation is a subjective matter, which if found, must be found from objectivecircumstances established by the record after duly considering all countervailingtestimony.One of the objective circumstances in thiscase isO'Neal's intensiveunion activities, of which Respondent knew, as evidenced by Superintendent Hamp-ton telling Shelton, who was O'Neal's foreman, that O'Neal was in the forefrontof the Union's effort to organize Respondent's employees.Corroborative of this conclusion is the fact that O'Neal was the most active em-ployee in theunionorganizational campaign. It was he who prevailed upon theUnion to undertake to organize Respondent's employees.He signed an authorizationcard on September 8, 1960, when the union campaign was in its initial stage.O'Neal17Hampton testified that the last day O'Neal worked was on September 7, althoughO'Neal's "Notice of Separation" (Respondent's Exhibit No 3) is dated September 15,1960It is found the last day he worked was September 15Is See footnote 13,supra"IN L R B v. C W Radcliffe and W W Mane? e, d/h/a Homedale Tractor & Equip-ment Company,211 F 2d 309, 314 (C A.9) ; N L R B v Somerset Shoe Company,111F 2d 681 (CA 1) ; see also Mooresville Mills, 99 NLRB 572, 600;Sandy Hill Iron &BrassWorks, 69 NLRB 355, 377, enfd 165 F. 2d 660 (CA2) ; Lewis & Holmes MotorFreight Corporation,63 NLRB 996, 100821N L R B. v Jamestown Sterling Corp ,211 F 2d 725, 726 (C A. 2). EWELL ENGINEERING & CONTRACTING CO., INC.551took on the responsibility of talking to coworkers as well as obtaining 18 of them tosign union authorization cards.The importance of his role takes on added sig-nificance in the light of the fact that Respondent's entire complement only comprisedapproximately 300 employees.Another objective circumstance indicating motivation in this proceeding is ForemanShelton's testimony that the manner in which O'Neal was terminated did not accordwith normal company procedures.Love, before discharging O'Neal, did not con-sult or confer with Shelton, who was O'Neal's immediate supervisor. Shelton testi-fied that when Love, assistant superintendent, told him on September 15 he had"gotten rid" of O'Neal, that this was "unusual," in that he (Shelton) in the pasthad fired all men directly under his supervision (which O'Neal was), but whenO'Neal was discharged, "Love more or less went over my head, and did it."More-over, Shelton testified, that the first time he learned O'Neal was fired was whenLove advised him on September 15 that he had "gotten rid" of O'Neal 2iThen, too, Respondent claims it decided to discharge O'Neal on September 13,but fails to explain its inconsistent action in not so advising him and permittinghim to work on September 15. This inconsistency tends to indicate that the assignedreason for his discharge was an afterthought.Nor is it "natural" that Respondent would continue to refrain from tellingO'Neal the real reason that he was being fired, when he continued to return to theproject after September 15 to ask for work.The natural thing would have beento advise O'Neal that he was being fired because of Respondent's suspicions hesabotaged the machines and his criminal record instead of continuing to stall him 22O'Neal was not apprised at any time by Respondent that he was being terminatedbecause of their suspicions about the sabotage incident and his criminal recordwhich Respondent later relied upon at the hearing to explain its action. In fact,O'Neal testified that he was led to believe that when there was work, he would be re-called.Respondent's silence in not telling O'Neal why he was being discharged,unexplained at the hearing, leads to a reasonable inference that O'Neal's unionactivitywas the operative cause and these belated reasons were specious after-thoughts, used as a pretext to conceal the fact that O'Neal was not recalled becauseof his union activities and solicitation of employees. It is well settled that "the failureto notify [an employee of] the reason [for his discharge] naturally raises somedoubt as to whether it was really the cause of his discharge." 23 It was only afterO'Neal saw his machine being operated at the project site by another employee thathe came to the conclusion that he was fired. It is not believed that a nondiscrimina-torilymotivated employer would have acted so unreasonably under such circum-stances.It is much more reasonable to infer that O'Neal's union activities towardwhich Respondent was hostile, was the real reason for this attitude.24Then, too, it is not believed plausible that O'Neal would sabotage the machine beoperated and thus result in putting himself out of a job during the time it wouldtake to repair his machine. Shelton, under whose immediate supervision O'Nealworked, testified that shortly after O'Neal left Respondent's employ, Hampton, gen-eral superintendent, asked him if he thought O'Neal had put sugar in the companyequipment to which Shelton replied: "No, I didn't think so, because O'Neal had toomuch to lose to put sugar in the machines . . . because a man that was hard up,asmost of those men were who were working there, they wouldn't do anything tohurt their jobs, because with a man just getting by, or no more than we had beenworking due to weather, a man going out there and doing something to his ownmachine so he would have to lay off some more, it didn't make sense to me " Oneof the damaged machines was operated by O'Neal.Corroborative of Shelton'sopinion is the fact that the record is devoid of any suggestion as to why O'Neal,with a record of faithful service behind him, should commit an act of sabotage onhis own machine which resulted in depriving him of his livelihood for 2 weeks,which was the length of time it required to repair his damaged machine.Then, too, Galloway, vice president of Respondent, testified that a private in-vestigator by the name of Fullmer was hired to investigate the sabotage incident.sxCfN.L R B v. Chaaitaugvia Hardware Corporation,192 F 2d 492. 494 (C A. 2)22 See EAnthony h Sons. Inc v NLRB ,163 F 2d 22, 26-27 (C A.D C ), where thecourt said: "Such action on the part of an employer is not naturalIf the employerhad really been disturbed by the circumstances it assigned as reasons for these discharges,and had noother circumstancesin mind,some word of admonition, some caution that theoffending lapse he not repeated, or some opportunity for correction of the objectionablepractice, would be almost inevitable"21NLRB v. NationalCasket Company,Inc.,107 F 2d 992. 998 (C A 2). See alsoN L R B v El Paso-Ysleta Bits Line, Inc,190 F 2d 261, 262 (CA 5)24Seesupra 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDGalloway testified that the investigator"named some names."When Galloway wasasked who of Respondent's employees,in addition to O'Neal, was named by theinvestigator,he replied that he didnot remember.It is incredible that he would notremember such a vitally important thing as the names of the employees towardwhom the fingerof suspicionpointed, in view of the fact that the damage to thesemachines amountedto over $8,000.Furthermore, the investigator, Fullmer, was notcalledas a witnessby Respondent to testify to this important and material matterwhichgoesto the heart of the O'Neal termination.Failure to adduce evidencepeculiarly within a party's knowledge warrants the inference that such evidence, ifadduced, would not havebeenfavorable 25Considering all these objective factors, itis concluded thereis a causal chainlinking O'Neal's discharge to hisunionactivities.Still another objective circumstance is the Company's union antipathy, as evidencedby its supervisors warning employees that Respondent would shut down before itwouldgo union,and the meeting called by Respondent on October 1, and attendedby all its supervisors at which means for combatting the Union were considered,details of which are discussedin latersections of this decision.Against the evidence of Respondent's suspicions that O'Neal might have beenthe perpetrator of the sabotage of these machines as well as his criminal record whichare alleged by Respondent for his discharge,26 the Trial Examiner has weighed thefollowing evidence, the cumulative force of which commands the most serious con-sideration, namely, the oblique and devious manner in which O'Neal was discharged,in that it did not accord with normal company procedures nor was he informed di-rectly that he was fired or the reason therefor given to him; the timing of the dis-,charge, the Respondent's union animus andits knowledge of O'Neal's union activitiesprior to the date of his discharge.All these things considered, it is patent that Re-spondent had some compellingreasonfor the discharge which its officials did not seefit to disclose to O'Neal at the time.Based upon these indicia, it is concluded thatthe Respondent's hidden cause was O'Neal's unionactivity.Moreover, "a justifiableground fordismissal is nodefense ifit is apretext and not the moving cause." 27Considering the foregoing facts, "not simply in isolation, but cumulatively and com-positely aswell," 28 itis found O'Neal was discriminatorily discharged and that hisdischarge was motivated by his union activities and by Respondent's resentmentagainst the Union, all of which was designed to discourage union activity in viola-tion of Section 8(a) (3) of the Act.2. John C. Jolley, Jr., and Travis JolleyJohn C. Jolley, Jr., worked for Respondent from November 1959untilApril 1960as a laborer when he voluntarily left.He returned to work in the same capacityabout September 1, 1960,29 in theRespondent's prestressed concrete yard.Respond-ent is engaged at that site in the manufacture of prestressed concrete beams.A few.days before he returned to work, J. C. Jolley testified that he went out to the pre-stressed yard tosee histwo brothers, Travis and William, who worked there.Onthis occasion, he spoke to C. S. Page, superintendent of the Ewell Prestressed Con-crete Company yard.According to J. C. Jolley, Page asked him if he "knew any-thing about the Union situation.. ..He told me that Billy and Travis [J. C.Jolley's brothers] were putting out the union cards."J.C. Jolley returned to the yard a few days later seeking work.At that time,Page said, according to Jolley, "I would rather you wouldn't even come back on theyard until we get thisunion dealsquashed away, because it is hurting us both ways.25N.L R Bv Local815, Chauffeurs, Warehousemen and Helpers of America, Independ-ent (Montauk Iron d Steel Corp ),290 F. 2d 99 (C A.2) ; NL.RB. v Conlon Bros Mfg.Co ,187 F. 2d 329, 332 (C A.7) ; N L.R B v. Sam Wallick and Sam K Schwalm, d/b/aWallick and Schwalm Company,et al,198 F. 2d 477, 483 (C A.3) ; N L R B v C W.-Radcliffe and W. W. Mancke d/h/a Homedale Tractor & Equepment Company.211 F 2d309, 315 (C A 9), cert denied 348 U S 833 ;Interstate Circuit v. U.S.300 U.S 208, 225,220 ;Concord Supplies & Equipment Corp ,110 NLRB 1873, 187921O'Neal testified that he told Love, assistant superintendent, about August 1959,in the presence of an employee named John Deal, that he had been convicted foraTNLRBv SoloCup Company,237 F 2d 521, 525 (C A 8)28The Canyon Corporation v N L R R, 128 F 2d 953, 955 (C A. 8)0 Page, superintendent of the prestressed concrete yard, testified J C. Jolley returnedto work on September 21, 1960. EWELL ENGINEERING& CONTRACTING CO., INC.553We can't hire nobody, and we can't fire nobody, on account of the Union." 30 Tothis Jolley testified that he told Page, "Well, Pop Yeoman [foreman at the yard] toldme to be back in the morning to go to work." Jolley began working in theprestressed yard the followingmorning asa laborer.As such, his work includedworking a hyster which was used to lift and move variousmaterialsabout theyard used in road construction work.The particular hyster he worked on wasoperated by his brother, Travis.On or about September 1, 1960, when he returned to work for Respondent, hesignedan authorization card for the Laborers Union which was given him by hisbrother Travis and he "talked in favor of the Union to several" employees.In the latter part of October, J. C. Jolley testified that Page, the superintendent,said to him:Well, I hear you aren't for the union. I says, "I'm notfor it or against it. Ifitever comes in out here it will help me, and if it don't it won't hurt me."So he turned around and he started to walk off, and he says, "I want to useyou for a stool pigeon."He asked me had Igoneto the union meeting; I toldhim I had. . . . So he says, "Well, I figured if you wasn't for the union I wasgoing to let you go to union meetings and use you for a stool pigeon." I toldhim, "I don't stool pigeonfor nobody." So he told me, "If it goes any furtherI will have to call you a liar, becauseI am notsupposed to say anything to you,it is alaw for me not to say anything to you about it in any way, form or fashion."On April 29, 1960, Respondent posted the following notice over the timeclock inthe office of the prestressed concrete company yard where the men employed therepunched in:Beginningthis date (April 29, 1960) all hyster and Clark lift drivers will beresponsible for keepingall personneloff his machine, off forks, off forms (whiletransporting) off any load he is transporting. It shall be the driver's responsi-bility to see that this is carried out.Failing in this responsibility would mean-loss of job.(Signed)C. S. PAGE.On November 10, 1960, at a time when Travis Jolley was operating the hysterin the yard and J. C. Jolley was riding the fork, and while engaged in performingtheir duties, Page ordered them to come to the office.He told them they wereboth discharged for violating the company rule posted over the timeclock requiringhyster operators to prevent personnel from riding the fork of a hyster while it wasin an elevated position and the hyster was moving horizontally across the ground.Superintendent Page testified that J. C. Jolley said to him, "that he knew what thiswas all about, that I was firing him for union activity,.whereupon Page said:.. I told him no, that I had certain rules and regulations to enforce, and thatI was going to enforce them."J.C. Jolley's brother, Travis Jolley, who operated the hyster in question, beganworking for the Respondent Company in September 1959.At the time of his,discharge, he was working under the immediate supervision of "Pop" Yeoman andC. S. Page, both of whom it is stipulated are supervisors within the meaning ofSection 2(11) of the Act.Travis Jolley signed a union card sometime in July 1960, solicited about 9 co-workers to join the Union, obtained the signatures of a "couple" of them at his home,and attended 8 to 10 union meetings.Approximately 3 weeks after he signed aunion card, Travis Jolley testified that Page:... came up to me and he told me he was not going to force me or threatenme to tell him nothing about it, and then he asked me what did I know aboutthe Union. . . He asked me where did I get my union card. I told him rgot it up at the union hall.He asked me how many of the guys was going to,the union meetings, and I told him there were six or eight of us.About 3 weeks before he was discharged on November 10, 1960, Travis Jolley,testified that he had the following conversation with Page in his office:He told me I knowed more about the union than I was letting on, why didn'tI tell him?He told me it wasn't too'late for me to pull my union card back thatPage's version of this conversationis asfollows: "I told J C. that we had some-mess withthe Union, that they were trying to organize I believe I told him thatI didn'tneedany more right now, that I wasn't hiring any more right now " 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDI had already signed.He asked me did I know what I was doing. I told himyes.He asked me if I knew if they went on strike I would have to strike withthem, and I told him yes.He also asked me had I been going to the unionmeetings and I told him yes.Travis Jolley testified that on November 10, the day he and his brother, J. C.Jolley,were fired by Page, that Tom Scoles, a fellow employee, told him that he[Scoles] had heard "they were looking for an excuse to fire [J. C. ]." As Travis andJ.C. began theirassigned duties onthe hyster on November 10, Travis told J. C.what Scoles had told him. Shortly thereafter, Page discharged Travis and J. C.Jolley, as described above.Both brothers testified that the rule against riding the forks of the hyster hadnever been enforced and that Page and Yeoman frequently had seen J. C. and otheremployees violating this rule.Travis testified that sometime during November,just before they were fired, J. C. rode the hyster fork on the average of three or fourtimes a week.Travis also testified that he had never ordered his brother, J. C., toget down from the fork prior to the day they were fired because it was unnecessaryas "Yeoman was always there" whenever J. C. was riding the fork.Travis andJ.C. were the only employees ever discharged for violating the rule against ridingon a hyster fork.Tom Scoles, who is presently employed by Respondent, testified that he rode thehyster fork three or four times and the last time he did this was about 3 weeks beforethe Jolley brothers were fired.He states that Yeoman, his foreman, was "present"at these times.He also testified that neither of his supervisors, Yeoman or Page, hadever told him not to ride the hyster fork. Scoles also testified that he had seen otheremployees of Respondent riding the hyster fork as recently as November 1960 andthat no one, other than the Jolley brothers, had ever been discharged for violatingthe rule prohibiting employees from riding the hyster fork while it was in an elevatedposition and moving horizontally across the yard.Coland Harrell, who is presently employed at Respondent's prestressed concreteyard, testified that he rode the fork of a hyster three or four times since the noticewas posted and that Yeoman saw him and that he had seen other employees do thesame when foremen were "present."He also testified that Yeoman and Page hadnever warned him not to do so. J. E. Phillips, another employee, testified to thesame effect.Discussion and ConclusionsThe General Counsel's contention that the Jolley brothers were discharged fortheir union activities is confirmed by the following credited testimony.Both J. C.Jolley and Travis Jolley related various conversations with their supervisor, Page,which establish Respondent's predischarge knowledge of their union interest andits illegalmotivation for their discharges.While Page admitted that these conver-sations occurred, his version differed in some respects from those related by theJolley brothers.His testimony, therefore, presents an issue of credibility which isresolved, for the reasons hereinafter indicated, in favor of the versions told by J. C.and Travis Jolley.Buttressing this credibility resolution is Page's own testimonythat the first time he and J. C. Jolley discussed the Union, he [Page] said: "Well,maybe you know a lot of things that I want to know." Page also acknowledgedthat during this same conversation, in discussing J. C.'s brothers, Travis and William(who also worked for Respondent), he [Page] said to J. C.: "I don't know that theyare in it, but I have a strong suspicion that they are." Page also testified that aboutamonth after this first conversation he asked J. C., "Have you heard anything?And he [J. C.] said, `No, these people know that I am not for the Union and theydon't talk about it to me.' "Superintendent Page also testified that sometime around the first of August he hada conversation with Travis Jolley about the Union.He saw Travis and some otheremployees talking in the yard and when Page came into view they broke up theconversation and Page said to Travis:"What were you all talking about up there?"And he said, "we weren't talkingabout anything."I said, "You mean you were standing there talking andweren't saying anything?"And he said yes. I said, "Perhaps you don't haveanything to tell me about what you were talking about?"And he said no.I said, "Are you sure?"He said, "Oh, you mean about this union thing?"AndI said, "What union thing?"And he said, "Theseunioncards these boys aregetting signed."And he said, "These union cards they are signing out here."I said, "I don't know anything about them," and I think I said, "Well if thereis anything being signed I would like to know about it." EWELL ENGINEERING & CONTRACTING CO., INC.555About 3 or 4 weeks later, Page testified that he had another conversation withTravis Jolley about the Union. It occurred in the company pickup truck which Pagewas driving.While they were riding around "some way or other the union gotbrought into it," Page testified, "and I don't remember exactly what happened, butanyway he [Travis Jolley] said that he had went to a union meeting the previousnight, to find out what it was all about; that he wanted to see what was going on."Q. Did he say anything else?A. Yes, he told me all who was down there at the meeting.Q.Who did he name?A. I believe he named George Dyess, Lowell Langley, Tom Scoles, WilliamJ.Doster, Ydell Mondy, and I believe he said all of the Basinger boys.Q. Did you say anything to him after he told you who all were at the unionmeeting?A. These things were all conversation, and I didn't make any notes as towhat I had said or what I had not said, but I probably said "Well these thingswere good to know," or "I would like to know about these things."Then, too, the precipitate and summary manner in which the Jolleys were dis-charged in view of the fact that they and other employees repeatedly had violatedthis company rule forbidding employees from riding a hyster fork, with no penaltyexacted until the Jolleys' discharge, leads to the belief that their discharges were il-legallymotivatedIt is not normal business practice for an employer, withoutwarning, to discharge employees, ostensibly efficient ones, for conduct which it hadtolerated over a protracted period of time in the past. In these circumstances andbearing in mind the time of the discharges in relation to the Jolleys' union activitiesand Respondent's manifest disapproval of such activities, the conclusion is inescap-able that it was not J. C. and Travis Jolley's violation of the company rule, but rathertheir union sympathies which was the real reason for their discharge. It is believedthat resuscitating this stale violation was a mere pretext concocted by the Respondentto disguise its real purpose for discharging the Jolleys, namely, to rid itself of twounion adherents.The repeated rule violation "did not become intolerable to Re-spondent until [they] began to play [their] leading part in the affairs of the Union." 3iAs was said inMagnolia Petroleum Company v. N.L.R.B.,32"until the unionissue arose, these complained of acts.were all condoned and would havecontinued to be condoned;.the straw that broke the back of petitioner'stolerance and condonation was the union activity. .The evidence summarized above discloses that the Respondent was well awareof the Jolley brothers' organizational activities as evidenced by Page not onlyinterrogating them about the Union but also urging J. C. Jolley to revoke hisunion bargaining authorization card.There remains for consideration the question as to whether the Respondent'sevidence that the Jolleys were discharged for violating a company rule was refutedby the General Counsel's case that their discharge was rooted in its desire to abortthe incipient organizational activities of the union adherents by discharging them.Although Travis and J. C. Jolley violated the company rules against riding thehyster fork, it is believed that the Respondent seized upon this incident as a pretextto discharge the Jolleys for their union activities and interest.This conclusionis based on the record as a whole and particularly on the following significant facts,which are substantially undisputed:1.There is no question that the brothers were satisfactory employees.2.No other employees were criticized, reprimanded, or discharged for ridingthe hyster forks.3.No action was taken against Travis and J. C. Jolley until after Respondentbecame aware of their union activities.Except for the Respondent's action in discharging the two Jolleys because oftheNovember 10 infraction of the Company's posted rule, there is no evidenceof enforcement of the rule before that date, although the Respondent was oftenaware that the rule had been broken 33 It is believed that the disparate applicationof the posted hyster rule becomes apparent upon consideration of the testimony ofScoles and Harrell, fellow employees.Their testimony showed the rule was notN L R RvMossPlaning MillCo, 206 F 2d 557, 559 (C A 4)32 200 F 2d 148, 149 (CA 5)33Leonard Carden, who was employed by Respondent until June 26, 1960, testified thatinMay 1960, 6 months before the Jolleys were discharged, he was riding the fork of ahyster operated by an employee named Edwards and that Page reprimanded Edwards 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDenforced until the Jolleys were fired, and that Respondent was aware it was beingviolated by other employees including Scoles and Harrell themselves.Greatcredence has been placed upon Scoles' and Harrell's testimony, as they were em-ployed by Respondent at the time they testified.As such, they depended on theirjobs for their livelihood and they understood that after testifying adversely toRespondent's interests that they must continue in the employ of the Company.Considering the circumstances under which the hyster incident, which led to theirdischarge, occurred, and that other employees were neither discharged nor repri-manded for riding hyster forks, it can validly be concluded that the Respondenthad other motives in discharging the Jolley brothers.And when the weaknessand improbabilities inherent in the assigned reason for the discharges are weighedagainst the dischargees' satisfactory services with Respondent, one of them (Travis)being a prominent union advocate, the Company's antiunion animus, the summarynature of their discharges so soon after they become union advocates, and finallySupervisor Page's admission of his union conversations with both of them-it isconcluded that J. C. and Travis Jolley's discharges were discriminatorily motivated.If employees are discharged partly because of their participation in a campaignto establish a union and partly because of some neglect or delinquency, thereisnonetheless a violation of the...Act.34Whileit istrue the Jolley brothers violated the company rule, the record es-tablishes that the rule was far from inflexible, laxly enforced, and "honored morein itsbreach thanin itsobservance" by company personnel in the past and thatno prior discharges for this reason had ever occurred. It is also true that the deci-sionshave never denied to an employer the resort by an employer to promulgatein advance regulations or rules prescribing working conditions.However, in thecaseof particular discharges, the purported resort to enforcement of employees'working rulesis sometimesfound to be merely a pretext to conceal the antiunionmotive for the discharge. It is believed that such was the case in this proceeding:namely, that this was a pretext and did not motivate the Respondent in dischargingthem.Based upon the circumstances delineated above, it cannot be said that theJolley brothers were "fired for a violation of therule as reasonably inter-preted." 35On the contrary, it is believed that this harsh and precipitate applicationof the no-fork-riding rule was motivated by a desire to get rid of two unionadherents because the rule had not "heretofore been consistently applied." 36Granting that the Jolleys violated the rule, the question is not whether Respond-ent "had good cause" for the discharge of said employees but whether such causewas the real reason for the discharge.37 It is believed that the Respondent didnot feel the concern about this dereliction which they now express and was notmotivated by it in discharging the Jolley brothers. It is found, therefore, basedupon the factors discussed above, that the Jolleys' union activities caused or con-tributed to their being discharged by the Respondent33In these circumstances,and upon the evidence in its entirety,it is concluded andfound that J. C. Jolley's and Travis Jolley's discharges were unrelated to the violationof the rule forbidding riding on a hyster fork but was, on the contrary, motivatedby the Respondent's desire to discourage interest in the Union and to forestall or-ganization of its employees by the Union, and that the Respondent thereby engagedin unfair labor practices proscribed by Section 8(a)(3) and(1)of the Act.393. James C. JamesonJameson went to work for the Respondent in September 1959 as a bulldozeroperator.On September 8, 1960, at the request of O'Neal,he signed an Operating84N L.R.B v Jamestown Sterling Corp ,211 F.2d 725, 726 (C A 2).esN.L R.B. v West Point Mfg Co. (Lanett Mill),245 F. 2d 783, 789 (C.A 5)seN L R B. v. Armstrong Tire and Rubber Company,Tire Test Fleet Branch,228 F. 2d159, 161 (C A. 5)8rN.L.R B v WTVJ, Inc.,268 F 2d 346, 347 (C A 5).as SeeN.L R B v. Whiten Machine Works,204 F. 2d 883, 885 (C A.1) ; N.L R B vDixie Shirt Company,176 F. 2d 969. 974 (C A4) ; N.L R B v A B Swsnerton, RichardWalberg and Howard Hansard,d/b/a Swinerton and Walberg Company,202 F. 2d 511,515-516 (C A 9), cert denied 346 U.S 814ee SeeN.L R.B. v. ContinentalPipe LineCo., 161 F. 2d 302 (CA. 5), enfg. 67 NLRB389,where Respondent contended an employee was discharged because of violation of acompany rule.The court found that he was singled out and discharged by Respondentbecause they were displeased with him for his union activities and that the violation ofthe rule was a pretext to justify his discharge. EWELL ENGINEERING & CONTRACTING CO., INC.557Engineers union authorization card at the project where he was working.At thetime he signed this card, his foreman, Ben Cook, was standing about 6 to 8 feetaway from him. After he signed a union card, Jameson also spoke to approximately20 to 30 employees at various company projects with respect to the Union.He alsoattended union meetings during this same period of time.The last day he worked for Respondent.was on Friday, September 9, 1960.Thefollowing day, a hurricane passed through this section of Florida so that he did notreport for work until Tuesday, September 13.At that time, he was told there was nowork due to the wet condition in which the hurricane left the Respondent's rockquarry where Jameson was employed operating a bulldozer 40He returned to thequarry on September 19 to inquire if work had resumed.Hampton, the Respond-ent's superintendent, informed him about 7 a.m. on the 19th that there was still nowork due to the wet condition of the ground. Ben Cook, the foreman at thequarry, testified that he was at the quarry on September 19, and "it seemed awfuldry up there to me. I didn't see any water standing."Jameson testified that as of September 9, the last day he worked before thehurricane, he had been engaged at the quarry in removing overburden by the bull-dozer.41He testified that he saw his bulldozer being operated by H. L. Adams atthe rock quarry on September 19 to remove overburden. Jameson also testifiedthat from September 9, the last day he worked, until September 19, when he wasat the quarry inquiring when he might return to work, he could see that work hadbeen done in this intervening period of time in removing additional overburden.He further testified that he knows from being at the quarry on September 19 thatthe machine he had been operating immediately before the last day he worked hadbeen used sometime between September 9 and 19, because "this machine that I ranhad a track wider than the other machines that were up there, . . . ; It was an oldantique, and that is why I know the machine that I ran was the machine that didthe work."Ben Cook, foreman at the quarry, testified that as of September 19, itwould have taken an additional month to complete the job of removing over-burden that Jameson had been engaged in before the hurricane.Hampton, Respondent's superintendent, testified there was no stripping of theoverburden by means of bulldozers after the hurricane but that overburden wasremoved by draglines and truck, after Jameson was "laid-off."Hampton acknowl-edged, however, that the bulldozer Jameson had operated remained at the quarryafter the hurricane and that it was used "at times" during the period Jameson wasnot working by another operator named H. L. Adams, to build a dike for strippingat the quarry.Hampton also admitted that Jameson's bulldozer, No. 764, wasoperated by Adams at various times beginning on September 14, and continuinguntilDecember 5, 1960, and that Adams was taken off his own tractor and trans-ferred to Jameson's tractor and another employee named Farnan took over theoperation of Adam's tractor.Jameson testified that Amos Ready, one of Respondent's supervisors, and hiswife visited with him at his home on or about September 17 and during the courseof their visit, Ready told him "the Company felt that I was a union leader and theywere out to get me . . . for the union activities."Ready and his wife denied thiswas said.Cook, who was Jameson's foreman, also testified that Ready said to himon September 14, "I heard you and all your men on the 301 job has gone union."Foreman Cook also testified about a conversation he had with Love, projectsuperintendent, around September 1, the details of which are set out above, inwhich he was told to be on the lookout to ascertain which of the employees wereengaged in union activities and to report back to him [Love] in order that Re-spondent could "clamp down on them." Shelton, another foreman, also testifiedthatHampton, Respondent's superintendent, told him on or about September 13that Jameson was "trying to get the men to sign union cards." Seesupra.After Jameson was idle about a month, he telephoned the Respondent's office onOctober 9 and asked to speak to Hampton.When he was informed that Hamptonwas not in, he spoke to Galloway, vice president, asking him when he might expectto return to his job.Galloway told Jameson to leave his name and address and he0 Cook, foreman at the quarry, testified that Hampton, superintendent, notified him onSunday, September 11, at 6:30 a m., ,to lay off all my men for two or three days onaccount of high water in the quarry. . .Cook also testified that Hampton advisedhim onSeptember 14 that the effects of the hurricane prevented resumption of work atthe quarry and that it would be at least 2 weeks before anything definite would be knownas to when operations could begin at the quarry again.n This is the earth above the rock which it is first necessary to -removein order to getat the rock located 'underneath the overburden. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould see that Hampton received the message.When Jameson did not have histelephone call returned by Hampton,he telephoned on two other occasions, thelast time in November,but neither time did Hampton contact him. Jameson alsotestified that he never received a layoff notice from Respondent.ConclusionsThe only disputed question of fact in Jameson's case, therefore,iswhether hewas discharged,as the General Counsel asserts,or merely laid off because of lackofwork as Respondent claims.Respondent contends that Jameson has neverbeen discharged but merely laid off until such time as work is available at whichtime he will be recalled.The facts detailed above show that Jameson was an outspoken union adherentand that Respondent knew of Jameson's union activities.It is also uncontradictedthat Respondent's defense that there was no work available for Jameson is beliedby the fact that the machine he operated prior to the hurricane was working fromSeptember 14 until shortly before the hearing in this case began.There is noquestion about the quality of Jameson'swork and that work was available,so thatthe conclusion is inescapable that the Company's failure to return his telephone callsasking for work, and his not returning to work was motivated by his union activity.The inference,arising from this sequence of events is that the failure to recallJameson was intended to effectuate discriminatory purposes.This inference isbolstered by other facts.Thus, the reason given Jameson that no work was avail-able,was plainly false,as it is squarely contradicted by the objective fact that thebulldozer he operated prior to the hurricane went back into operation on Septem-ber 14.This was never explained.Moreover,this conclusion is strengthened bythe fact that Respondent's attempted explanation that there was no work does not"stand up under scrutiny."42On these facts, and the record as a whole, whichshows the Respondent's antiunion attitude and other unfair labor practices, it isfound that the reason Jameson was not recalled was because of Respondent's re-sentment of his activities on behalf of the Union and not because of lack of work.The background of antiunion purpose manifested by the conduct of the Respond-ent is a "persuasive interpreter of [its] equivocal conduct"when its "activities [are]viewed in the light of manifest interest and purpose"43The Trial Examiner is ofthe belief,therefore,that but for Jameson's union activities, which Respondent knewof as evidenced by Superintendent Hampton telling Supervisor Shelton on Septem-ber 13, that Jameson was signing up employees for the Union(supra),the Re-spondent would have recalled him after the hurricane,and that its not doing so wasdesigned to retaliate against a union proponent.It is concluded,therefore, thatthe real reason Jameson was not recalled was Respondent'sdesire to rid itself ofan irritating nucleus of union adherents and sympathizers of which Jameson wasone, because of its antipathy to the Union,and thus abort the Union's incipient or-ganizational efforts.This treatment of Jameson by Respondent,which was moti-vated by his union activities, discouraged membership in labor organizations and,accordingly,violated Section 8(a)(3) of the Act, as well as Section 8(a)(1).444.GeorgeW. DyessDyess went to work for Respondent in September 1960 as a laborer. Sometimein the middleof OctoberDyess signed a union card.This was the extent of hisunion activity.He testified that a week later, his foreman,Edwards, said:some of the guys up there thoughtthey couldn't be firedon account ofthey weretrying to get the union in out there,and thatone of these days hewas going to surprise them,he was going to show themthat theycould be.And I toldhim I had signed a card,and I had an idea thatifhe would fireallof themthat hadsigned cards on the job he wouldhave tofire the whole42N.L R.BvAbbottWorsted Mills, Inc,127 F 2d 438, 440 (C A1) ; N L R B vJ G Boswell Co,136 F 2d 585,595 (CA 9). See alsoNL.RB v. WeyerhaeuserTimber Company(Clemons Branch),132 F 2d 234, 236 (C.A.9) ; N L.R B. v. BirdMachine Company,161 F. 2d 589,592 (CA. 1).48Texas and N 0 R Co v Railway Clerks,281 U S. 548, 559i4N.L R B.v Jones Sausage Co & James Abattoir Co ,257 F.2d 878, 881-882 (C A 4),where the court said:". .economic reasons may not be asserted to shield an em-ployer ...[if an employee] would not have been laid off but for his union activities ormembership..11See alsoN L.R.B. v. Dixie Shirt Company,176 F. 2d 969,973-974(C.A4) ; N L.R B. v. Electric City Dyeing Co ,178 F. 2d 980, 983 (CA 3). EWELL ENGINEERING& CONTRACTING CO., INC.559yard.Then I asked him if he wanted to give me my time, and he said no, hecouldn't afford to right then.On November 4, 1960, Dyess overslept resulting in his being 11/2 hours latefor work.This was the third time he was late.He was discharged by ForemanEdwards.He was late for work on two prior occasions; the first time, Dyess testi-fied, he was late about 7 minutes, and the second time about a half hour.The sec-ond time, Dyess testified, he was warned by Edwards who told him "that he didn'thave to put up with us being late, and he wasn't going to."The General Counsel contends that Dyess was discharged for his union activities;the Respondent for good cause, namely, Dyess being late on three occasions withina period of less than 2 months.Section 10(c) of the Act forbids reinstatement of an employee discharged "forcause."The legislative history of the Act reveals that when the meaning of thephrase "for cause" was discussed in the Senate by Senator Taft, he had the followingto say with respect to it:Itmerely states the present rule. If a man is discharged for cause, he cannotbe reinstated. If he is discharged for union activity, he must be reinstated. Inevery case it is a question of fact for the Board to determine.45In determining whether the discharge was motivated by Dyess signing a union cardor "for cause," the burden of proof was on the General Counsel to establish andsustain the allegations of his complaint by a preponderance of the probative evi-dence, and where a discriminatory discharge, as here is charged, then he must estab-lish by a preponderance of the evidence that such discharge was discriminatory.46Moreover, when the Respondent's explanation of the discharge is a reasonable one,that the discharge, as in this instance, was due to Dyess being unreasonably andinexcusably late for work on two occasions, and, 7 minutes tardy a third time, withina period of 2 months after going to work for Respondent, then the General Counselmust establish that such discharge was discriminatory.However, when the Re-spondent's explanation of the discharge is a reasonable one, that the discharge wasdue to Dyess' inexcusable tardiness, the burden of going forward with evidenceshifts to the General Counsel to establish the falsity of the explanation and the truthof his own interpretation.47Merely showing that Dyess signed a union card is not sufficient to establish aprima faciecase.Here, the union activity was limited to signing a union card, andthere is no basis for inferring that Respondent had knowledge of this limited unionactivity by Dyess.48Substantial evidence requires that there be more than a suspicionof the existence of the fact to be established.49 Such evidence did not relieve theGeneral Counsel of his burden of affirmatively proving that Respondent had knowl-edge of the alleged discriminatee's interest in, and activity on behalf of, the Union.Nor does Dyess' uncorroborated, self-serving testimony of his conversation withEdwards, his foreman,supra,meet the requisite burden of proof.Therefore, theTrial Examiner is satisfied that the foregoing facts and circumstances fail to exposeby a preponderance of the probative and credible evidence that Respondent's pur-pose for discharging Dyess was discriminatorily and unlawfully motivated 50D. The alleged violations of Section 8(a) (1)The complaint alleges that "during the latter part of August, 1960, and on severaloccasions thereafter in October and November, 1960, the exact dates being un-known, Respondent, by its foremen `Pop' Yeoman and Jim Edwards, told employeesthatMr. Ewell would shut down before he would go union.During September,1960, and in October, 1960, the exact dates being unknown, Respondent, by itssupervisor `Pete' Page, interrogated employees concerning their union activitiesand the union activities of other employees, and asked an employee to inform onthe other employees' activities."4$Vol 93, Congressional Record, page 6518, column 24aIndianaMetal Products Corporation vN L R B ,202 F 2d 613, 616 (C A 7) ;N L R B v Deena Products Company,195 F 2d 330, 335 (C A 7), cert denied 344U.S. 827.47MartellMillsCorporation vN L R B ,114 F 2d 624, 631 (C A.4) , N L R B vEntwistle MfgCo , 120 F 2d 532, 535 (C A 4)48DiamondGinger Ale, Inc ,125 NLRB 1173, 1177, 117840N L.R.B v. Del E. Webb Construction Company,196 F 2d '702 (CA 8).50N L R B. v. United Brass works,287 F 2d 6'89 (C A 4). 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is concluded and found that by the following conduct, the Respondent engagedin interference, restraint, and coercion within the meaning of Section 8(a)(1) ofthe Act:1.John C. Jolley, Jr. (J. C.), testified (and it is uncontradicted) that sometime inSeptember 1960 he had heard "Pop" Yeoman 51 state "several times" that if theUnion were successful in organizing the employees, "Ewell would shut down."2.Travis Jolley's uncontradicted testimony that Yeoman on three or four occa-sions made the statement that Ewell would close down if the Union came in. TravisJolley testified that, "He didn't say he probably would close down; he [Yeoman]said definitely he would close down."3.Tom Scoles, who is presently employed by the Respondent, testified Yeomansaid about seven or eight times that "Mr. Ewell would shut down before he wouldgo union."4.William C. Jolley testified Yeoman said, "before Mr. Ewell would go unionhe would close down."5.C. S. Page,52 by his own testimony, admitted that he asked J. C. Jolley, "Haveyou heard anything?" In the context in which this was asked, as detailedsuprain this decision, Page was inquiring as to the union activities of company employees.6.Page's own testimony, set out above, in which he questioned Travis Jolleyabout union activities, particularly the incident with respect to obtaining signaturesof employees to union authorization cards in which Page stated,inter alia,"Well,if there is anything being signed, I would like to know about it." ... "or I wouldlike to know about these things."These six incidents in their cumulative effect, it is found, were intended and sotimed, in relation to the Union's organizational campaign, as reasonably to havethe effect of interfering with employee rights guaranteed to and protected by Section7 of the Act, and constituted interference, restraint, and coercion in violation ofSection 8(a) (1) of the Act.The complaint also alleges that Respondent committed unfair labor practiceswhen "its foreman Jim Edwards told employees that Mr. Ewell would shut downbefore he would go union."However, the question of whether Respondent isliable for the alleged conduct of Edwards requires a determination of whether Ed-wards is a supervisor within the meaning of Section 2(11) of the Act 53 It is notbelieved that Edwards has been shown to be a supervisor within the meaning ofSection 2(11) of the Act.Accordingly, it is found that the General Counsel failedto establish by a preponderance of the evidence that Edwards is a supervisor, and,therefore, has not sustained his burden of proof. It is, therefore, recommended thatthis allegation of the complaint with respect to Edwards be dismissed.E. The alleged illegal conduct of Respondent's counselThe third amended complaint alleges that:On or about October 1, 1960, Respondents, by their attorney and agent,GranvilleM. Alley, Jr., told Respondents' supervisory personnel that it waspermissible for them to get some of the employees to become informers forthe Company concerning other employees' union activities for the purpose ofinterferingwith, restraining and coercing the employees in the exercise oftheir rights guaranteed by Section 7 of the Act, and thereafter the supervisorsdid solicit Respondents' employees to become informers for the Company con-cerning the union and other concerted activities of Respondents' employees.Respondent's answer to the third amended complaint reads as follows:Respondents affirmatively allege that all communication on October 1, 1960,between Respondents' supervisors and Respondents' attorney was privilegedcommunication.Respondents allege that on Saturday, October 1, 1960, ameeting was held by Respondents, their supervisors and their attorney, Gran-villeM. Alley.That said meeting was a confidential meeting held for the51 It was stipulated that Yeoman was a supervisor within the meaning of the Act.52 It isstipulated that Page is a supervisor within the meaning of Section 2(11) ofthe Act.5Section2(11) provides: "The term `supervisor' means any individual having authority,in the interest of the employer, to hire, transfer, suspend, lay off, recall, promote, dis-charge, assign,reward, or discipline other employees, or responsibly to direct them, orto adjust their grievances, or effectively to recommend such action, if in connection withthe foregoing the exercise of such authority is not of a merely routine or clerical nature,but requires the use of independentjudgment." EWELL ENGINEERING & CONTRACTING CO., INC.561purpose of Respondents' attorney explaining to the Respondents and theirsupervisors the legal obligations placed upon and the legal rights of Respondentsand their supervisors during a union organizational campaign under the Act.On Saturday, October 1, 1960, Respondent called a meeting of all its 30 to 35 super-visors to discuss the activities of the Union among its employees.Shelton, one ofRespondent's supervisors, testified, in part, as follows on direct examination andcross-examination:I attended this supervisors' meeting there, and Mr. Alley went over a super-visor'smanual with us.He distributed them out among the supervisors, andMr. Alley went over the supervisors' manual with us page for page on this, anddiscussed it with the men present there; and after he got through there were somequestions pertaining to the union, and one incident I remember, Mr. Gill askedthe question from the floor, if it was permissible to find out about union activityamongthe men, employees there, through a third party or another employee.He asked Mr. Alley that question and Mr. Alley stated it would be all right.Whatever it was, Mr. Galloway taken the floor later on during the meeting, andone of the questions arose about how to get rid of a union man. . . . And Mr.Galloway after some littlediscussionbetween him and Mr. Alley, Mr. Galloway'decided that a foreman should watch a known union man, and if-he caught himviolating a company rule, for the foreman to go and reprimand him at that time,and he wanted him to take the witness with him, and if he could, send in a noteto the office to that effect; and if he caught him breaking the same rule againhe was to fire him. And that is about all I can remember about that meeting.On cross-examination, Shelton testified as follows:Q.What were Mr. Alley's words in response to Mr. Gill's question?A. The best I can remember, he said it would be all right.Q. Isn't it possible that'. Mr. Alley may have said something other than theexact words, "That is all right," and you later on in your own mind thoughtthose words?A. I would say it would be possible, yes, sir.Q. Isn't it possible that Mr. Alley could have used other words instead of"That is all right?"A. Well, the best I can remember, that is what he said; but it could be pos-sible, yes, sir.Q.Mr. Galloway made some comment about how you should discharge aman, is that correct?A. Yes, sir.Q. Now I want you totellme-you testified on direct examination that ifthey violated a company rule they were to be warned, and if they violated itthe second time they were to takea witnessand discharge the man.A. Yes, sir.Attorney Alley testified that as attorney for Respondent he was asked by Galloway,the company vice president, to attend the October1meetingin order to explain tothe supervisors their legal rights and obligationsand to answerany questions askedby the supervisorypersonnel.Alley's testimony continuesas follows:There was a question asked by one of the supervisors present, which as I recallthe question was to this effect: He asked me if it would be permissible to findout about the union membership of company employees through a third partyor their employees.My answer to that was that this would not be advisable.Six supervisors who were present at this meeting corroborated Alley's testimonyalong with Attorney Petteway, another of Respondent's attorneys, who was alsopresent at this meeting.The question of credibility raised by the above-quoted testimony is resolved infavor of the version related by Respondent's witnesses.This is not to indicate thatShelton is not believed to be a credible witness.On the contrary, it is the beliefof the trier of these facts that Shelton was a forthright and honest witness, as shownby his testimony as to other aspects of this case,supra,which has been credited. Itis believed, and his cross-examination,supra,indicates, that he was honestly mis*,akenand perhaps confused as.to what Alley exactly said at the supervisors' meeting whenit isconsidered that he was testifying with respect to technical and precise legalterminology and to an event which had occurred almost a year prior to the hearing.It is not believed that Shelton deliberately lied, but rather that he was prey to "the630849-62-vol.134-87 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDfallibility of the human memory, the infirmities of the human mind, the weaknessof human understanding and recollection." 54Moreover, it is believed that Respondent's attorney, Alley, was not attemptingto interfere with, restrain, or coerce employees in their organizational rights, butrather to advise the supervisors who attended the meeting of what they legallycould do and could not do with respect to the Union's organizational campaign.It is found, therefore, that it has not been proved by a preponderance of the probativeevidence that Alley engaged in any illegal conduct.Accordingly, it is recommendedthat the allegation of the complaint with respect to the alleged unfair labor practiceon the part of Alley be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing the freeflow of commerce.V.THE REMEDYHaving found that the Respondent has engagedin unfairlabor practices, it shallbe recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.It has been found that Respondent discriminated in regard to the hire and tenureof employment of Claude Laverne O'Neal,JamesC. Jameson, Travis Jolley, and JohnC. Jolley, Jr., by discharging them because of their union activities. It shall, there-fore, be recommended that the Respondent offer to Claude Laverne O'Neal, JamesC. Jameson, Travis Jolley, and John C. Jolley, Jr., immediate and full reinstatementto their former or substantially equivalent positions, without prejudice to theirseniority or other rights and privileges, and make them whole for any loss of paythey may have suffered by reason of such discrimination, by payment to them of asum of money equal to that which they would have earned as wages from the dateof their discriminatory discharge to the date of the offer of reinstatement, less theirnet earnings during such period, in accordance with the formula set forth in F. W.Woolworth Company,90 NLRB 289, and approved inN.L.R.B. v. Seven-UpBottlingCompany of Miami, Inc.,344 U.S. 344.It is also recommended that the Respondent make available to the Board or itsagents, upon request, payroll and other records to facilitate the checking of theamounts of backpay due.Inasmuch as Respondent's antiunion activities are considerable in manner andscope as to indicate an attitude of general opposition to employees' rights, it willbe recommended that Respondent be required to cease and desist from in any mannerinterfering with,restraining,or coercing its employees in theexerciseof the rightsguaranteed them in Section 7 of the Act.N.L.R.B. v. Entwistle Mfg. Co.,120 F. 2d532 (C.A.4);May Department Stores d/b/a Famous-Barr Company v. N.L.R.B.,326 U.S. 376.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1. International Union of Operating Engineers, Local 925, AFL-CIO, and Inter-national Hod Carriers, Building and Common Laborers Union, Local 1240, AFL-CIO, are labor organizations within the meaning of Section 2(5) of the Act.2.The Respondent, Ewell Engineering & Contracting Co., Inc., Ewell PrestressedConcrete Co., and Ewell Concrete Pipe Co. are engaged in commerce within themeaning of Section 2(6) and (7) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engagedin and isengaging in unfair labor practices within the meaning of Section 8(a)(1) of the Act.4.By discriminating with regard to the hire and tenure of employment of ClaudeLaverne O'Neal,James C. Jameson,Travis Jolley, and John C. Jolley, Jr., Respondentdiscouraged membership in the aforementioned Unions and committed unfair laborpractices within the meaning of Section 8(a)(3) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication. ]54Time Magazine, November 7, 1960, page 50, quoting Mr. Justice Felix Frankfurter.